         Case 2:16-cr-00506-RBS Document 40 Filed 09/09/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                             :            CRIMINAL ACTION
           v.                                :
                                             :            NO. 16-506
JEFFREY A. GLAZER


                                           ORDER

       AND NOW, this 9th day of September, 2020, upon consideration of the government’s

letter requesting a continuance of sentencing, it is ORDERED that the request is GRANTED.

The sentencing hearing is rescheduled for September 30, 2021 at 2:00 p.m.



       IT IS SO ORDERED.




                                                  BY THE COURT:



                                                      /s/ R. Barclay Surrick
                                                  R. Barclay Surrick, J.




cc:    Counsel
       Probation

       9/9/20                P. Kelly
        Date                 By Whom
